OPINION DENYING A REHEARING.
The plaintiff files a motion for a rehearing which accepts as correct the statement of the law of Kansas contained in the fourth paragraph of the syllabus of the former opinion. It is said, however, that the sale in controversy was made in Colorado, and that the law of the place where the sale was made governed. The plaintiff is an attorney, and signs the petition as his own counsel. If the law of Colorado clothed him with any special privileges and immunities in respect to false representations, he ought to have pleaded and proved it. Without such pleading and proof, the court was authorized to assume that the law of Colorado is the same as the law of Kansas.
The motion for a rehearing is devoted largely to disputing the court. The plaintiff admits he did not have the record before him when the motion was prepared, but that fact did not deter him from flatly contradicting the court’s statements of the evidence. The defendant deemed it necessary to take advantage of rule 5 of this court and file a counter-abstract, which was properly certified as a true and correct counter-abstract of the record, and which opened with the following statement:
“The abstract of the appellant being inaccurate and incomplete, garbling of the records, the appellee submits the following parts of the record that this court may have an intelligent understanding of the facts that the jury based their verdict upon.”
The counter-abstract was not challenged; consequently the court quoted from it and relied on it in making general statements concerning the nature of the evidence. The original transcript now lies before the court. With reference to the plaintiff’s own testimony showing that Klaes was his agent to sell the truck, the transcript contains the following:
“When Klaes came to you and offered you that proposition to trade your house for this truck, you told him that if he would get you a buyer for the truck you would make the deal? A. Yes, but I would n’t take the truck under any other circumstances. It was an elephant on my hands.
“Q. You told him that if he would get you a buyer for the truck you would make the deal? A. Yes, if he would give me an acceptable amount, yes, if he would get me a cash amount. I would take cash, of course, but he had to give me a satisfactory deal.”
*28The fact that the plaintiff was seller is abundantly shown by other evidence.
With reference to some other material matters, the transcript shows the following:
“Q. When you next went to Mr. Bice’s office, you went alone? A. Yes, sir.
“Q. And when you went alone what was the conversation? A. Mr. Bice told me he would take my personal note and my chattel mortgage on this truck.
“Q. How much did you offer to give Mr. Bice for the truck, as you claim? A. He wanted $1,400 for the truck. I had offered Mr. Klaes $1,300 for the truck, so Mr. Bice said he couldn’t sell the truck for $1,300, but would be willing to take my note at $1,400, and then we got to talking about hauling of coal. . . .
“Q. And you told him you would give him your note and mortgage on the truck for $1,400? A. Yes, sir.
“Q. For the truck? A. For the truck, yes, "sir.
“Q. Did Mr. Bice in any way guarantee the kind of a truck that you were getting, Mr. Nelson? A. He said to me, ‘Mr. Klaes has guaranteed this truck. I think Mr. Klaes is all right.’ That is the way he put it.
“Q. Now state to the jury the conversation both times. A. The first time I met Mr. Bice with Mr. Klaes we talked about the truck, and Mr. Klaes said that the truck was in good running condition, that he would guarantee the truck. And as he told Mr. Bice that my time was limited with the coal mine lease, he said it was necessary for me to hurry and get the truck and go and haul coal at once, and they would then talk about consummating the deal, closing it.
“Q. You was ready? What did they say? Tell the jury what they said. A. They said, ‘Now the truck, Mr. Nelson wants this truck, and I have guaranteed the truck to him, he has n’t got time to examine it, has n’t got a man so as to give it a thorough examination to satisfy himself, but he is willing to take the truck on my say so.’
“Q. Kleas told Bice that? A. Yes, sir.
“Q. What did Bice say? A. Bice says, ‘All right, I will take his note and the mortgage on the truck.’
“Q. What did you say to Bice before you signed the note and mortgage about allowing you a chance to use it? A. I asked Mr. Bice if I could have five days’ time in which to try the truck. He said, ‘No, we can’t do that because it is out of our county. Out of my county, you get possession of it,’ etc. I don’t remember the exact words, but I do remember that part of it.
“Q. You stated in your examination, Mr. Nelson, that you took Mr. *29Klaes’ word for the condition of the truck and this land condition? A. I did, absolutely.
“Q. That you depended upon his statements? A. Yes, sir.
“Q. And that he guaranteed it to be good, therefore you, that is the reason you bought it? A. Yes, sir, Mr. Bice also said to me at the time he thought Klaes was a reliable fellow, and whatever he said would go with him, as to the condition of the truck, therefore I relied on him.
“Q. He said that he was all right? A. Yes. sir.
“Q. When I asked you, did you not state that you were relying expressly upon the warranties and guarantees of Mr. Klaes? A. Not altogether, as I took Mr. Bice’s representations to me that this man Klaes was, he was fully depending upon Mr. Klaes’ statement. He says, ‘I believe — •’
“Q. He told you he was fully depending on his statement? A. Yes, sir. He believed Mr. Klaes was all right. He would guarantee the truck with Mr. Klaes.”
In all other respects the transcript fully sustains the verdict and judgment of the district court and the opinion of this court.
A fundamental fallacy of the motion for a rehearing consists in this: The plaintiff relies on the evidence favorable to himself, while the jury accepted and relied on the evidence favorable to the defendant. The law of the case was sufficiently discussed in the former opinion.
The motion for a rehearing is denied.